Citation Nr: 1824954	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from September 1993 to September 1997, and in the Army from June 2005 to August 2005 and from March 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2014 decision, the Board denied the claim for service connection for a low back disorder and the Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a partial Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, that part of the Board decision that denied the claim was vacated and remanded to the Board for further development consistent with an order from the Court (an additional claim for service connection for diabetes mellitus, type II, was dismissed by the Court, as the Veteran did not contest the Board's denial of that claim).

In September 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ)/RO for additional due process consideration, including affording the Veteran a new examination.  

In June 2017, the Board found that there had not been substantial compliance with its September 2016 remand directives and again remanded the claim for further development. 

This claim is once again before the Board and is ready for adjudication.

In February 2018, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of additional evidence of new evidence (October 2017 MRI report) submitted to the Board.  38 C.F.R. § 20.1304 (c) (2017).

FINDING OF FACT

The Veteran had a low back injury in May 2003, prior to his second period of service, resulting in a disc protrusion.  His low back disorder was not permanently aggravated during subsequent periods of service, and is not otherwise related to any period of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the available service treatment records (STRs)and VA and private treatment records.

The Veteran's STRs from June 2005 to August 2005 are not available.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim").  The VA attempted to obtain these records on multiple occasions.

According to a VA memorandum associated with the file, the Veteran indicated that he does not have any STRs from this period because he did not seek medical attention. 

Furthermore, it appears that the Veteran served on active duty for training from August 2003 to November 2003.  While there appears to be some record of the Veteran participating in Officer Candidate School during this time period, VA was unable to verify whether the Veteran had service during this time.  The Veteran was not able to submit any records from this period.  In a case such as this, where it appears that a portion of the Veteran's STRs are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

The Board also notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Nonetheless, the Board's analysis of the issues discussed above does not change based on the possible existence of this active period of service because the Veteran's low back disorder claim is a question of aggravation during his last period of service.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed low back disorder.  As will be discussed in further detail below, the Board finds that the deficiencies in the July 2009, November 2016, and July 2017 VA medical opinions were cured by the January 2018 independent medical opinion.  Hence, the Board finds that the January 2018 independent medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

Procedural History

Before addressing the merits of this appeal, the Board must explain the procedural history of this case: The Board adjudicated the issue now before it in an August 2014 decision, in which the Board denied entitlement to a low back disorder.

In the June 2016 JMR, the Parties agreed that in denying entitlement to service connection for a low back disorder, the Board erred by failing to adequately address the reasons and bases for its reliance on certain medical evidence.  Specifically, the parties found that the Board failed to provide adequate reasons and bases for its reliance on the June 2009 opinion by the VA examiner, who said that she could not offer an opinion on whether the Veteran's low back disorder was aggravated by service, but did not provide an explanation for her conclusion.  Accordingly, the Board remanded the claim to obtain a new medical opinion.
 
In the instant decision, the Board endeavors to address precisely what the Parties found deficient in the now vacated August 2014 Board decision that denied entitlement to service connection for a low back disorder.  The Board has left essentially unchanged those parts of the previous decision (for example the due process section and the recitation of facts, for which no problems were indicated) that the Parties did not address in the JMR.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App.  231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that38 U.S.C. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The Veteran contends that he suffered aggravation of a low back injury during his third period of service from March 2008 to March 2009.

The Veteran's service treatment records (STRs) from his first period of service, from September 1993 to September 1997, show symptoms of acute, mechanical back pain that appeared to resolve prior to separation from service.  As a result, the Board finds that, in addition to negative findings on his separation examination, there is no competent medical evidence of a nexus attributed from this first period of service to his current diagnosis.

Private medical treatment records show that the Veteran injured his low back due to a car accident in May 2003.  In June 2003, a private physician took radiographic images of the Veteran's spine, which showed a broad-based right paracentral disc protrusion at L5-S1 with possible right S1 nerve irritation.  This physician diagnosed the Veteran's condition as lumbar degenerative disc disease with radicular pain.

STRs from June 2004 show that the Veteran had an examination which documented his low back pain.  The "Details of Accident or History of Disease" section on this examination shows "No known injury" written in the space.  The physician described the Veteran's medical condition as "Acute Mechanical Low Back Pain/Sciatica."  An April 2005 STR dated in early-April 2005 shows that the Veteran was diagnosed with a herniated nucleus pulposus L5-S1 with right leg radicular pain, which is essentially the same diagnosis that was given to him a year earlier by his private physician.  The Veteran's Physical Profile record from mid-April 2005 also shows that he had low back pain with limitations. 

There are no STRs pertaining to the Veteran's second period of service from June 2005 to August 2005.  Nonetheless, the Veteran does not allege any in-service injury or aggravation of a preexisting disorder during this period of service and the evidence does not otherwise show as much.  According to a VA memorandum associated with his file, the Veteran indicated that he does not have any service treatment records from this period because he did not seek medical attention.  Thus, the Board finds that the Veteran's current disability was not incurred, aggravated by, or otherwise related to this period of service. 

Prior to entering his third period of service from March 2008 to March 2009 include a December 2007 Physical Profile which notes low back problems.  Thus, the STRs show that the Veteran's low back was noted at entrance and therefore preexisted his third period of active service.  Accordingly, the presumption of soundness does not attach, and service connection for a low back disorder may be considered only on the basis of aggravation during the Veteran's third period of active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).

Therefore, as to the 'preexistence prong,' the record includes shows that the Veteran's low back disorder, clearly and unmistakably existed prior to his third period of active service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

As to the 'aggravation prong,' the Board finds that based on a January 2018 independent medical officer's opinion that it is less likely than not that the Veteran's claimed low back disorder related to and/or was aggravated by his third period of active duty service, there is clear and unmistakable evidence that the Veteran's preexisting low back disorder was not aggravated during military service beyond their natural progression.

The record includes an instance of low back pain that occurred in late-December 2008 when the Veteran slipped and fell on a pile of chains while serving aboard a military vessel.  STRs from early-January 2009 indicate that the Veteran had a prior history of low back pain, and referenced his Physical Profile from December 2007.  X-rays were taken shortly after this December 2008 low back injury, which were negative for spinal fractures.  At that time, the Veteran reported to the physician that he had a "prior history of bulging discs with similar presentation of right knee pain."  The Veteran was given medication to control his pain, which he said "might be related to his back history."

Upon follow-up visits related to this incident, STRs from January 2009 show that the Veteran reported overall improvement and decreased symptoms of low back pain.  The Veteran also complained of low back pain on his separation physical after his third period of service.

Following separation from service, the Veteran was given a VA examination in April 2009, which included his low back.  The VA examiner diagnosed the Veteran with lumbar spine strain, but did not give an opinion.  In July 2009, the VA sought a medical opinion from the VA examiner regarding whether it is as likely as not that the Veteran's low back disorder, which preexisted service, was aggravated by active duty.  

In July 2009, another VA examiner reviewed the claims file and stated that she was unable to resolve the issue without resort to speculation.  She referred to a July 2003 MRI following a motor vehicle accident between the Veteran's first and second periods of active duty service that revealed mild, non-occupation-limiting back pain, an October 2006 examination between his second and third periods of service, which showed bulging discs, the fall in December 2008 with a normal x-ray, and his February 2009 separation examination, which revealed no evidence of a back disorder.  She thus concluded that there was no objective evidence to support a claim that a preexisting lumbar disorder had been permanently aggravated by active duty service.

The VA examiner opined that she could not resolve this issue without resort to mere speculation.  However, her rationale cited medical evidence in the Veteran's file that pointed to his preexisting low back injury, as well as his X-ray results from December 2008 that showed a normal spine after his most recent injury.  Moreover, she concluded by stating that no objective evidence was found to support the conclusion that the preexisting lumbar condition was aggravated by active duty.

However, the Parties to the JMR found that the opinion was inadequate, because neither the examiner nor the record appeared to explain why such an opinion would be speculative.  As the Parties pointed out, medical evidence that is speculative, general, or inconclusive in nature may be considered inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, in September 2016, the Board remanded the claim for an addendum from the July 2009 VA examiner as to whether the Veteran's low back disorder was aggravated by service, but did not provide an explanation for her conclusion.

In a June 2016 JMR, the Parties found that the Board's denial and reasons or bases for relying on the July 2009 VA medical examination to deny the claim were inadequate insofar as the VA examiner explained that she could not provide an opinion on the matter without resorting to mere speculation.  Although a speculative or inconclusive medical opinion may be permissible as long as the examiner (or the record) explains why such an opinion would require speculation.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  The Board's reliance on the VA examiner's rationale was problematic because neither the examiner nor the record appeared to explain why such an opinion would be speculative per Jones.  The Parties found that the July 2009 VA examiner's statement was unsupported.

On these bases, in September 2016 the Board, in pertinent part, remanded the claim for an opinion as to whether the Veteran's low back disorder was aggravated by service, supported by an explanation for the conclusion.

Pursuant to the Board's September 2016 remand, in November 2016, the Veteran was afforded another VA spine examination.  The examiner diagnosed him as having a resolved lumbar strain with no objective evidence of chronic residuals.  She wrote that his low back examination was normal with full range of motion, and thus opined that there was no current evidence of a chronic low back disorder and no objective evidence of aggravation of a preexisting back disorder by any aspect of active duty service.

In a June 2017 remand, the Board pointed out that although the November 2016 VA examining physician diagnosed "resolved lumbar strain," the April 2009 VA examination report shows that he was diagnosed with a lumbar spine strain during the pendency of this claim.  On this basis, the Board again remanded the claim for an examination addendum which took the diagnosed low back disorder into account and provided an opinion as to whether the condition (or any other low back disorder) was aggravated by military service.  The examiner was directed to accept as fact that the Veteran was diagnosed with low back strain in April 2009.

In July 2017, based on a review of the claims filed using the Acceptable Clinical Evidence (ACE) review of the claims file, a VA physician opined that the diagnosed lumbar strain was less likely as not aggravated by the active duty service.  The rationale was that the most recent examination in November 2016 did not find any objective residual of the diagnosis of lumbar strain.

In December 2017, the RO requested an independent medical opinion to resolve questions regarding the etiology of the Veteran's low back disorder.  Although the 2016 VA examiner stated that the Veteran's low back disorder was resolved, an October 2017 private treatment record indicated multilevel degenerative changes of the lumbar spine with suspected left lower extremity neurological disorder.  The independent medical examiner was asked to consider the October 2017 MRI and provide a final opinion regarding the likely etiology of the Veteran's low back disorder.

In January 2018, an Appeals Resource Center (ARC) Medical Officer opined that the Veteran was a credible witness and considered his lay statements in the formulation of her opinion.  She stated that the active duty medical records clearly and unmistakably described the low back and right side symptomatology from December 2008 to January 2009 as "resolved, uncomplicated, self-limited, transient event."  Lumbar strain was diagnosed.  Range of motion was within normal limits, muscle strength and sensory testing was normal.  Subjectively, the Veteran denied muscle weakness and/or had any complaints of pain.  Based on these findings, she opined that "it is at least as likely as not that the December 2008 event was a self-limited, transient event that resolved overtime without complication and/or residuals."

She noted that a February 2009 post-deployment health assessment and April 2009 VA examination indicated subjective complaints of low back pain.  She also noted that the April 2009 VA examination indicated subjective complaints related to right radiating pain related to his low back disorder.  However, she reviewed an October 2017 MRI lumbar spine report and noted that concurrent clinical findings were consistent with chronic low back pain and left sided leg pain and left lower extremity weakness.  The medical officer opined that it is less likely than not that the Veteran's claimed low back disorder related to and/or was aggravated by service, to include the 2008/2009 tour of duty because the current symptomatology involved left-sided pathology rather than the right.  Moreover, based on the fact that the MRI changes were mild and tiny, these changes are at least as likely as not consistent with a normal and natural aging process over the eight years following service.

The medical officer further opined that "it is less likely than not or unlikely that the Veteran's claimed low back disorder, to include 'this lumbar strain or any other low back disorder diagnosed during the pendency of the claim,' related to and/or was aggravated by any aspect of active duty service, to include as a result of his fall aboard a vessel in December 2008, when he was examined for complaints of low back pain."

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has a low back disorder that is related to or was aggravated by his third period of active duty service.
 
In this regard, the Board finds that the January 2018 medical officer's opinion, provides highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and reviewing physical examination reports, the medical officer concluded that the Veteran's low back disorder, that existed prior to the Veteran's third period of active duty service, was not aggravated by his service.  The rationale, in part, was that an October 2017 MRI of the lumbar spine indicated changes consistent with a normal and natural aging process.  The medical officer provided conclusions with a sufficient rationale.  Therefore, the Board finds that the January 2018 medical officer's opinion cures the deficiencies found in the prior VA medical opinions of record and provides probative evidence against the Veteran's claim of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has taken the Veteran's contention that he has a low back disorder that was aggravated by his service seriously (this was the basis of the Board's remands in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed low back disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's claimed low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


